DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-10, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patmore et al. (US 2019/0123597 A1).
In regards to claim 1, Patmore discloses, in figure 12, an inductive power transfer system (300) comprising: a receiver (308; Par 0060) configured to supply the inductive power to a battery (Fig. 10; energy storage device B; Par 0054); and a mobile charge platform (Rover R) configured to transport a transmitter (302) to a location of the receiver (308) to perform inductive power transfer to the receiver (Par 0060), wherein the mobile charge platform is a rover (Rover R) configured to transport the transmitter (302) to a receiver (308) on a planetary surface (earth) (Par 0060-0063; “the rover R is operable to autonomously drive into proximity of the patient support apparatus 30”) or the mobile charge platform is an unmanned aerial vehicle configured to transport the transmitter to a ground-based receiver or to a receiver on a different unmanned aerial vehicle.
In regards to claim 8, Patmore discloses, in figure 12, the inductive power transfer system according to claim 1, wherein the mobile charge platform (Rover R) includes a power supply for the transmitter (Par 0060).
In regards to claim 9, Patmore discloses, in figure 12, the inductive power transfer system according to claim 1, wherein the receiver (308) includes a receiver coil (Fig. 10; #112) and the transmitter (302) includes a transmitter coil (Fig. 10; 108; Par 0054).
In regards to claim 18, Patmore discloses, in figure 12, a mobile charge platform (Rover R) for inductive power transfer (Par 0060), the mobile charge platform (Rover R) comprising: a power supply (Par 0060); and a transmitter (302) configured to transmit the inductive power to a receiver (308) to which the mobile charge platform transports the transmitter (Par 0060), wherein the mobile charge platform is a rover (Rover R) configured to transport the transmitter (302) to a receiver (308) on a planetary surface (earth) (Par 0060-0063; “the rover R is operable to autonomously drive into proximity of the patient support apparatus 30”) or the mobile charge platform is an unmanned aerial vehicle configured to transport the transmitter to a ground-based receiver or to a receiver on a different unmanned aerial vehicle.
In regards to claim 19, Patmore discloses, in figure 12, the mobile charge platform according to claim 18, wherein the transmitter (302) includes a transmit coil (Fig. 10; 108; Par 0054) that couples with a receiver coil (Fig. 10; #112) of the receiver (308).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patmore et al. (US 2019/0123597 A1) in view of Thomas et al. (US 2013/0221161 A1).
In regards to claim 2, Patmore disclose the inductive power transfer system according to claim 1, but does not disclose wherein the receiver on the planetary surface is part of an atmospheric suit.
However, Thomas discloses, in figure 1A-C, wherein the receiver on the planetary surface (308 as discussed in Patmore) is part of an atmospheric suit (12; examiner note: the atmospheric suit as claimed is the intended use of the receiver and the power transmission function).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patmore to incorporate the teachings of Thomas by including wherein the receiver on the planetary surface is part of an atmospheric suit in order to provide a pressure differential advantage for a pneumatic actuator 40, which can operate the PLSS latching device 38 even in the event of an electrical power failure (Thomas, par 0021).
In regards to claim 3, Patmore in view of Thomas disclose the inductive power transfer system according to claim 2. Thomas further discloses, in figures 1A-C, wherein the atmospheric suit (12) includes at least one subsystem (18, Par 0018) powered by the battery (energy storage device B as discussed in Patmore shown in Fig. 10).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patmore to incorporate the teachings of Thomas by including wherein the atmospheric suit includes at least one subsystem powered by the battery in order to provide a pressure differential advantage for a pneumatic actuator 40, which can operate the PLSS latching device 38 even in the event of an electrical power failure (Thomas, par 0021).
In regards to claim 4, Patmore in view of Thomas disclose the inductive power transfer system according to claim 2. Thomas further discloses, in figures 1A-C, wherein the atmospheric suit (12) is an extravehicular mobility unit for a deep space application (Par 0004, 0017).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patmore to incorporate the teachings of Thomas by including wherein the atmospheric suit is an extravehicular mobility unit for a deep space application in order to provide a pressure differential advantage for a pneumatic actuator 40, which can operate the PLSS latching device 38 even in the event of an electrical power failure (Thomas, par 0021).
In regards to claim 7, Patmore in view of Thomas disclose the inductive power transfer system according to claim 1. Thomas further discloses, in figures 1A-C, wherein the ground-based receiver (308) is a handheld device, or a remote charging station (Par 0060-0061).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patmore to incorporate the teachings of Thomas by including wherein the ground-based receiver is a handheld device, or a remote charging station in order to provide a pressure differential advantage for a pneumatic actuator 40, which can operate the PLSS latching device 38 even in the event of an electrical power failure (Thomas, par 0021).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patmore et al. (US 2019/0123597 A1) in view of Kamata et al. (US 2012/0161536 A1).
In regards to claim 10, Patmore disclose the inductive power transfer system according to claim 9, but does not disclose wherein the receiver includes a rectifier configured to provide direct current to the battery.
However, Kamata discloses, in figure 1, wherein the receiver (308 as discussed in Patmore) includes a rectifier (127, par 0038) configured to provide direct current to the battery (energy storage device B as discussed in Patmore).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patmore to incorporate the teachings of Kamata by including wherein the receiver includes a rectifier configured to provide direct current to the battery in order to provide a power feeding system using the resonance method, which can increase efficiency of power transmission (Kamata, Par 0012).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patmore et al. (US 2019/0123597 A1) in view of Gaskill et al. (US 2018/0097401 A1).
In regards to claim 20, Patmore disclose the mobile charge platform according to claim 18, but does not disclose wherein the transmitter includes an oscillator.
However, Gaskill discloses, in figure 2, wherein the transmitter (208) includes an oscillator (210; Par 0022).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patmore to incorporate the teachings of Gaskill by including wherein the transmitter includes an oscillator in order to provide both the uniform field above the PTU in the charging region and reduce the magnetic field below the PTU to reduce absorption in human tissue, meet regulatory limits, and so on (Gaskill; Par 0026).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842